Citation Nr: 1031969	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for service-
connected bilateral pterygium/pinguecula. 

2.  Entitlement to service connection for an eye disorder (other 
than ptyergium/pinguecula), originally claimed as glaucoma, to 
include as due to exposure to an herbicide agent or as secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The Veteran requested a Board personal hearing to be held in 
Washington, DC, but subsequently withdrew this hearing request. 

Throughout the pendency of this appeal, the Veteran's claims have 
been classified, respectively, as a claim for entitlement to 
service connection for glaucoma,  and a claim for an increased 
(compensable) rating for service-connected bilateral pterygium.  
In light of evidence of record, the Board has modified the 
issues.   For example, the April 2009 VA examiner determined that 
the Veteran did not have either glaucoma, but also offered the 
opinion that the Veteran did not have pterygium, notwithstanding 
the fact that service connection has been granted for pterygium.  
Moreover, in a July 2009 VA addendum to the April 2009 VA 
examination, a VA examiner wrote that, rather than pterygium, the 
Veteran had bilateral pinguecula.  For this reason, the Board has 
modified the increased rating issue to encompass pinguecula as 
part of the service-connected eye disability previously assessed 
as pterygium.  

The Board notes that, although, objective medical evidence 
indicates that the Veteran does not have glaucoma, the Veteran 
claims that he has an eye disorder beyond that for which he is 
already service connected, and evidence indicates that he 
currently has multiple diagnosed eye disorders.  Therefore, the 
Board finds that the claim for service connection for glaucoma 
should be broadened to include service connection for an eye 
disorder (other than ptyergium/pinguecula) that was originally 
claimed as glaucoma.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a health disability claim includes any 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In November 2008, the Board remanded the issues currently on 
appeal to the Appeals Management Center (AMC) for further 
development.  The record indicates that the AMC complied with the 
Board's requests regarding most of the remand order, including 
the issuance of an additional notice letter to the Veteran and 
the provision of a VA medical examination; however, as will be 
detailed more precisely below, the Board finds that the April 
2009 VA examination and the July 2009 addendum did not adequately 
comply with the November 2008 Board remand order regarding the 
Veteran's claim for service connection for an eye disorder (other 
than bilateral pterygium/ pinguecula, originally claimed as 
glaucoma).  For this reason, the issue of service connection for 
an eye disorder must again be remanded.  

As the AMC complied with the November 2008 Remand directives 
regarding the evaluation of the service-connected bilateral 
pterygium/pinguecula disorder, we will proceed to render a 
decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting the Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The claim for service connection for an eye disorder, other than 
bilateral pterygium, is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the period of increased rating claim, bilateral 
pterygium/pinguecula has been manifested by no worse than a 
corrected visual acuity of 20/40 in the right eye and 20/25 in 
the left eye.




CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
service-connected bilateral eye pterygium/pinguecula have not 
been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.75, 4.76a, 4.83, 
4.83a, 4.84a, Diagnostic Code 6034 (in effect prior to December 
10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include (1) the Veteran's status; (2) the existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  

A January 2009 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide.  

Although this notice was issued after the June 2006 rating 
decision from which this appeal arises, the RO re-adjudicated the 
Veteran's claims, as demonstrated by the August 2009 Supplemental 
Statement of the Case (SSOC).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).    

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA, private, and 
service treatment records to assist the Veteran with his claims. 

The Board also notes that VA provided the Veteran with an April 
2009 VA medical examination and July 2009 addendum that were 
thorough, included a medical history, and were productive of 
clinical findings and diagnoses regarding the current extent of 
the Veteran's pterygium/pinguecula.  As such, there is no duty to 
provide an additional examination or medical opinion for this 
claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the Veteran in the claim under consideration.  

Increased Rating for Pterygium/Pinguecula

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1 (2009).  The Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that, if VA's 
adjudication of an increased rating claim is lengthy, a claimant 
may experience multiple distinct degrees of disability that would 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision on that 
claim is made.  Thus, VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pterygium is rated under Diagnostic Code 6034 and is evaluated 
based on loss of vision.  38 C.F.R. § 4.79, Diagnostic Code 6034.  
In the July 2009 VA addendum, the VA examiner wrote that the 
Veteran did not have pterygium, but rather had bilateral 
pinguecula.  According to VA practice, pinguecula is evaluated by 
analogy under Diagnostic Code 6034 for pterygium.  Diagnostic 
Code 6034 provides that pterygium is to be rated on loss of 
vision, if any.  A noncompensable (0 percent) rating is warranted 
under Diagnostic Code 6066, covering decreased visual acuity, 
when vision in both eyes as 20/40.  A 10 percent rating is 
assigned when the vision in one eye is 20/50 and vision in the 
other eye is 20/40 or 20/50.  38 C.F.R. § 4.79, Diagnostic Code 
6066.  

In December 2008, the eye regulations changed.  The new 
regulations, however, only apply to applications for benefits 
received by VA on or after December 10, 2008.  As the Veteran's 
application was received in March 2006, only the old regulation 
applies.

In an April 2004 service hospital record, an examiner noted that 
the Veteran's best corrected far visual acuity in the left eye 
was 20/20, and the best corrected far visual acuity in the right 
eye was 20/20-1.  The Veteran's best corrected near visual acuity 
was 20/30 bilaterally.

In a May 2006 VA medical examination report, the Veteran 
indicated having decreased vision and blurred vision, but denied 
any distorted vision.  Upon examination, the Veteran's best 
corrected visual acuity in the left eye was 20/30, and the best 
corrected visual acuity in the right eye was 20/20.  The examiner 
did not diagnose pterygium, but, instead, diagnosed cataracts, 
mild nonproliferative diabetic retinopathy, pseudoexfoliation 
syndrome of the right eye, and dry eyes.  

In a February 2007 VA medical examination report, the examiner 
noted changing the Veteran's eyewear prescription, so that best 
corrected visual acuity bilaterally was 20/20.  The examiner 
diagnosed pseudoexfoliative glaucoma of the right eye, 
dermatochalasis of the left eye, dry eye of the left eye, and 
blurred vision with new VA prescription.

In a June 2007 VA treatment record, the examiner noted that the 
Veteran's best corrected visual acuity in the left eye was 20/20, 
and the best corrected visual acuity in the right eye was 20/25.

In a subsequent June 2007 VA treatment record, the examiner noted 
that best corrected visual acuity in the left eye was 20/30, and 
the best corrected visual acuity in the right eye was 20/40 +2.  
The examiner diagnosed pseudoexfoliative glaucoma of the right 
eye, dry eye of the left eye, and blurred vision.

In an August 2007 VA treatment record, the examiner noted that 
best corrected visual acuity was 20/20 bilaterally.  The examiner 
diagnosed pseudoexfoliative glaucoma of the right eye, dry eye of 
the left eye, and blurred vision.

In a June 2008 VA treatment record, the examiner noted that best 
visual acuity was 20/20 bilaterally.  The examiner diagnosed 
pseudoexfoliative glaucoma of the right eye, and dry eye 
syndrome/keratitis sicca of the left eye.

In a March 2009 VA treatment record, the examiner noted that the 
Veteran had decreased vision in the right eye, with post dilated 
vision of 20/40.  Visual acuity in the left eye was 20/25 +1.  
The examiner also diagnosed pseudoexfoliative glaucoma of the 
right eye, dry eye syndrome/keratitis sicca of the left eye, and 
diabetes mellitus without retinopathy of the left eye.

In an April 2009 VA treatment record, the examiner noted that 
best visual acuity in the left eye was 20/30+, and the best 
corrected visual acuity in the right eye was 20/25-.  The 
examiner diagnosed blurred vision of the right eye due to 
prescription transcription error with cylinder axis, 
pseudoexfoliative glaucoma of the right eye, dry eye 
syndrome/keratitis sicca of the left eye, and diabetes mellitus 
without retinopathy of the left eye.

In an April 2009 VA medical examination report, the examiner 
noted reviewing the claims file prior to writing his report.  The 
examiner noted that best corrected visual acuity in the left eye 
was 20/25 at both distance and near with distance refraction of -
2.25 +1.00 X 20 and +2.50 spherical diopters added for near 
acuity testing.  The best corrected visual acuity in the right 
eye was 20/25-.  The examiner diagnosed diabetes mellitus without 
background diabetic neuropathy, dry eye syndrome, cataracts, 
status post blepharoplasty both eyes, myopia without astigmatism, 
presbyopia, pseudoexfoliation right eye without evidence of 
glaucoma, and age-related maculopathy of both eyes.  

In a July 2009 VA addendum to the April 2009 VA medical 
examination report, the examiner wrote that the Veteran did not 
have pterygium, but rather had bilateral pinguecula.

In a July 2009 VA treatment record, the examiner noted that best 
visual acuity in the left eye was 20/20, and the best correct 
visual acuity in the right eye was 20/25-.  The examiner 
diagnosed pseudoexfoliative glaucoma of the right eye.

Based on the evidence of record, the Board finds that the Veteran 
service-connected eye disability of pterygium/pinguecula does not 
meet the criteria for a compensable rating for any period of 
increased rating claim.  Specifically, the evidence indicates 
that the Veteran's best corrected vision in either eye has not 
been worse than 20/40 at any time during the period of increased 
rating.  To warrant a 10 percent rating, his corrected vision 
would have to be at least 20/50 in one eye.  For this reason, the 
Board finds that the claim for an increased (compensable) rating 
must be denied. 



Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
pterygium/pinguecula are inadequate.  The rating assigned under 
Diagnostic Code 6034 is based on the average impairment of 
earning capacity resulting from limitation of central visual 
acuity.  The record contains no indication that the Veteran's 
central visual acuity causes him greater difficulty than that 
contemplated by the percent rating assigned in this decision.  
The Board notes that the Veteran has not undergone any 
hospitalization for this disorder or claimed any difficulties 
with employment due to this disorder.  Therefore, having reviewed 
the evidence and the ratings assigned, the Board finds that the 
evidence does not show such an exceptional disability picture to 
render the schedular rating criteria for pterygium/pinguecula to 
be inadequate.   

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

An increased (compensable) rating for service-connected bilateral 
pterygium/pinguecula is denied.


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claim for service 
connection for an eye disorder (other than ptyergium/pinguecula), 
originally claimed as glaucoma, to include as due to exposure to 
an herbicide agent or as secondary to service-connected diabetes 
mellitus.  The Court has held that a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance with 
the remand orders.  See Stegall, 11 Vet. App. at 271.  In this 
case, not all of the development requested by the Board in its 
November 2008 remand was completed.  

In its November 2008 remand, the Board requested that the RO 
provide the Veteran with a VA examination regarding service 
connection for glaucoma.  In its directives, the Board stated 
that, after a physical examination and a review of the claims 
file, the VA examiner was to offer an opinion as to whether the 
Veteran's glaucoma was due to service or an incident in service, 
to include exposure to herbicides during service.  The examiner 
was also to comment as to whether the disorder was caused or 
aggravated by the Veteran's service-connected diabetes mellitus.  

In an April 2009 VA medical examination report, a VA examiner 
diagnosed diabetes mellitus without background diabetic 
neuropathy, dry eye syndrome, cataracts, status post 
blepharoplasty both eyes, myopia without astigmatism, presbyopia, 
pseudoexfoliation right eye without evidence of glaucoma, and 
age-related maculopathy both eyes.  In the July 2009 addendum, a 
different VA examiner reviewed the evidence of record and agreed 
that the Veteran did not have glaucoma.  

As the Veteran claimed to have a visual field impairment, the 
July 2009 examiner stated that such a disorder would be less 
likely than not due to residuals of any in-service trauma.  
Although this could be interpreted to mean that the Veteran also 
did not have a visual field impairment, originally claimed as 
glaucoma, due to herbicide exposure, the examiner failed to 
comment on whether any of the eye disorders noted in the April 
2009 VA medical examination report were related to the Veteran's 
service-connected diabetes.  As the Veteran has claimed to have 
developed a visual field disorder due to his diabetes mellitus, 
and the Board requested an opinion indicating whether the Veteran 
had an eye disorder that was caused or aggravated by diabetes 
mellitus, the Board finds that the Veteran's claim for service 
connection for an eye disorder (other than ptyergium/pinguecula) 
must be remanded to for an additional examination to determine if 
the Veteran has an eye disorder (other than 
ptyergium/pinguecula), originally claimed as glaucoma, that is 
related to service, to include herbicide exposure in service or 
as secondary to service-connected diabetes mellitus, as required 
by the November 2008 remand. 

The Board notes that the Veteran is already being compensated for 
a loss of central visual acuity, encompassed within the criteria 
for the service-connected pterygium/pinguecula disability.  In 
re-evaluating the Veteran's claim for service connection for an 
eye disorder (other than ptyergium/pinguecula) that was 
originally claimed as glaucoma, as a result of this remand, 
future adjudications must avoid prohibited pyramiding.  38 C.F.R. 
§ 4.14 (the assignment of evaluations for the same symptoms of 
disability under more than one Diagnostic Code is prohibited).

Accordingly, the issue of service connection for an eye disorder 
(other than ptyergium/pinguecula) is REMANDED for the following 
action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

At a minimum, the AMC/RO should notify the 
Veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment to 38 C.F.R. § 
3.310 essentially codifies Allen by adding 
language that requires that a baseline 
level of severity of the non-service-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.  The Veteran should be afforded a VA 
eye examination to determine the nature 
and etiology of his claimed eye disorders 
(other than ptyergium/pinguecula), and to 
provide opinions as to each respective 
diagnosed eye disorder's relationship to 
service (including herbicides) or a 
service-connected disability (diabetes 
mellitus).  

The relevant evidence in the claims file 
should be made available to and reviewed 
by the examiner.  The examiner should take 
special note of the April 2009 VA medical 
examination report, which included 
diagnoses of diabetes mellitus without 
background diabetic retinopathy, dry eye 
syndrome, cataracts, status post 
blepharoplasty both eyes, myopia without 
astigmatism, presbyopia, pseudoexfoliation 
right eye without evidence of glaucoma, 
and age-related maculopathy both eyes.  
All indicated tests should be performed 
and all findings should be reported. The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

(a)  The examination should include 
uncorrected and corrected central 
visual acuity for distance and near, 
with record of the refraction.  
Snellen's test type or its equivalent 
should be used.  Mydriatics should be 
routine, except when contraindicated.  
Funduscopic and ophthalmologic 
findings should be recorded.

(b)  The examination should also 
include measurements of the visual 
field by use of the Goldmann 
Perimeter Chart.  The usual 
perimetric methods should be 
employed, using a standard perimeter 
and a 3 mm. white test object. At 
least 16 meridians 22 1/2 degrees 
apart must be charted for each eye.  
At a minimum, 2 recordings must be 
made.  The charts also must be made a 
part of the report of examination.

(c)  The examiner should answer the 
following:

(i).  Does the Veteran have 
diabetic retinopathy?

(ii).  Does the Veteran have 
dry eye syndrome?  If so, is 
the disorder related to an 
incident of the Veteran's 
military service, including 
exposure to herbicides, or is 
it at least as likely as not 
(50 percent probability or 
greater) the disorder was 
caused by or aggravated 
(permanently worsened beyond 
the normal progress of the 
disorder) by the service-
connected diabetes mellitus?

(iii).  Does the Veteran have 
cataracts?  If so, is the 
disorder related to an incident 
of the Veteran's military 
service, including exposure to 
herbicides, or is it at least 
as likely as not (50 percent 
probability or greater) the 
disorder was caused by or 
aggravated (permanently 
worsened beyond the normal 
progress of the disorder) by 
the service-connected diabetes 
mellitus?

(iv).  Does the Veteran have 
status post blepharoplasty both 
eyes?  If so, is the disorder 
related to an incident of the 
Veteran's military service, 
including exposure to 
herbicides, or is it at least 
as likely as not (50 percent 
probability or greater) the 
disorder was caused by or 
aggravated (permanently 
worsened beyond the normal 
progress of the disorder) by 
the service-connected diabetes 
mellitus?

(v).  Does the Veteran have 
pseudoexfoliation of the right 
eye?  If so, is the disorder 
related to an incident of the 
Veteran's military service, 
including exposure to 
herbicides, or is it at least 
as likely as not (50 percent 
probability or greater) the 
disorder was caused by or 
aggravated (permanently 
worsened beyond the normal 
progress of the disorder) by 
the service-connected diabetes 
mellitus?

(vi).  Does the Veteran have 
any other eye disorder, 
excepting those which only 
affect the Veteran's central 
visual acuity?  If so, is the 
disorder related to an incident 
of the Veteran's military 
service, including exposure to 
herbicides, or is it at least 
as likely as not (50 percent 
probability or greater) the 
disorder was caused by or 
aggravated (permanently 
worsened beyond the normal 
progress of the disorder) by 
the service-connected diabetes 
mellitus?

If the examiner finds that any 
disorder found during this 
examination is aggravated by the 
Veteran's diabetes, he/she should 
quantify the degree of aggravation, 
if possible.  The examiner is to 
accept as fact that the Veteran was 
exposed to herbicide agents during 
service.

3.  After completion of the foregoing 
and all other necessary development, 
the AMC/RO should re-adjudicate the 
claim for service connection for an 
eye disorder (other than 
ptyergium/pinguecula).  In doing so, 
the AMC/RO should note that the 
Veteran is currently service-
connected for ptyergium/pinguecula, 
disorders rated solely by their 
effect on central visual acuity, and 
take action to avoid pyramiding.  If 
the benefits sought remain denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case, and should be 
given an opportunity to submit 
written or other argument in response 
before the claim is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

 
____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


